Case: 6:14-cr-00020-DCR-HAI Doc #: 433 Filed: 08/03/20 Page: 1 of 10 - Page ID#:
                                    2758



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

  UNITED STATES OF AMERICA,                       )
                                                  )
          Plaintiff,                              )     Criminal Action No. 6: 14-020-DCR-1
                                                  )
  V.                                              )
                                                  )
  LARRY GUTIERREZ,                                )        MEMORANDUM OPINION
                                                  )            AND ORDER
          Defendant.                              )

                                     ***   ***    ***    ***

       On May 22, 2014, Defendant Larry Gutierrez was charged with one count of conspiring

to distribute 50 grams or more of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

846, one count of conspiracy to distribute heroin in violation of 21 U.S.C. §§ 841(a)(1) and

846, and one count of using a communication facility to facilitate a drug trafficking offense in

violation of 21 U.S.C. §§ 841(a)(1), 843(b), and 846. [Record No. 1] The United States filed

a notice of statutory enhancement relating to a prior drug trafficking offense pursuant to 21

U.S.C. § 851 on January 27, 2015. [Record No. 119]

       Gutierrez later pleaded guilty to the methamphetamine conspiracy charge. [Record No.

144] Pursuant to the § 851 notice, he was subject to a 20-year mandatory minimum at the time

he was sentenced. See 21 U.S.C. § 841(b)(1)(A) (2010). The Court sentenced Gutierrez on

July 24, 2015, to a term of 270 months’ imprisonment, to be followed by 10 years of supervised

release. [Record Nos. 273 and 274] Gutierrez then appealed.

       The United States Court of Appeals for the Sixth Circuit found that the defendant had

entered a valid guilty plea, waiving his right to appeal the conviction, and affirmed his sentence

                                              -1-
Case: 6:14-cr-00020-DCR-HAI Doc #: 433 Filed: 08/03/20 Page: 2 of 10 - Page ID#:
                                    2759



on October 18, 2017. [Record No. 395] After the Sixth Circuit’s mandate issued on November

9, 2017 [Record No. 396], there was no further activity in Gutierrez’s case until he filed a

motion postmarked June 25, 2020, seeking a sentence modification pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) and changes to enhanced statutory penalties under Section 401 of the First

Step Act of 2018 (“the Act”), Pub. L. 115-391, 132 Stat. 5194, 5220 (2018). [Record No. 429]

The Court denied that motion on June 30, 2020. [Record No. 430] In doing so, the Court

found that the medical conditions (heart disease, chronic obstructive pulmonary disease,

asthma, neck, back, lumbar, and hand problems) and family circumstances Gutierrez described

were not “extraordinary and compelling reasons” to justify a sentence modification under §

3582(c)(1)(A)(i) and U.S.S.G. § 1B1.13 n. 1. [Id. at p. 2] Further, the Court found that Section

401 of the Act is not retroactive and cannot provide Gutierrez the relief he sought. [Id. at p. 3

(citing United States v. Wiseman, 932 F.3d 411, 417 (6th Cir. 2019).]

                                               I.

       Gutierrez has now filed an undated motion (docketed on July 27, 2020) that, in part,

requests compassionate release under § 3582(c)(1)(A)(i). [Record No. 432] He again asserts

that his health problems constitute extraordinary and compelling reasons justifying

compassionate release and further cites the COVID-19 pandemic as a ground for relief.

[Record No. 432-1, p. 8] Gutierrez also claims that § 1B1.13 n. 1 no longer provides exclusive

categories of circumstances that may constitute extraordinary and compelling reasons for

compassionate release after the passage of the Act. [Id. at pp. 2-3]

       Notwithstanding the defendant’s present arguments, the Court again finds that his

health problems do not meet the criteria for the “medical condition of the defendant” category



                                              -2-
Case: 6:14-cr-00020-DCR-HAI Doc #: 433 Filed: 08/03/20 Page: 3 of 10 - Page ID#:
                                    2760



of extraordinary and compelling reasons for compassionate release prescribed by U.S.S.G. §

1B1.13 n. 1. “Medical condition of the defendant” includes circumstances where:

       (i) The defendant is suffering from a terminal illness (i.e., a serious and
       advanced illness with an end of life trajectory). A specific prognosis of life
       expectancy (i.e., a probability of death within a specific time period) is not
       required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
       sclerosis (ALS), end-stage organ disease, and advanced dementia.
       (ii) The defendant is—
               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because of the
               aging process,
       that substantially diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from which he or she is not
       expected to recover.

U.S.S.G. 1B1.13 n. 1(A). Gutierrez has provided a medical record from October 12, 2018,

indicating that he suffered from chronic obstructive pulmonary disease, asthma, hepatitis C, a

colostomy problem, myocardial infarction, and a small bowel obstruction. [Record No. 432-

1, p. 23] Even assuming the defendant currently has the same or similar medical problems,

which are serious, he has not shown that any of them (together or in combination) constitute a

terminal illness or that they substantially diminish his ability to provide self-care. The risk of

contracting coronavirus does not alter this analysis.

       On other occasions, the Court has rejected arguments that it may now bypass § 1B1.13

n. 1 and fashion its own extraordinary and compelling reasons that warrant sentence

modifications under § 3582(c)(1)(A)(i). See, e.g., United States v. Brummett, No. 6: 07-103-

DCR, 2020 WL 1492763, at *3 (E.D. Ky. March 27, 2020); United States v. Washington, No.

5: 13-020-DCR, 019 WL 6220984, at *1-2 (E.D. Ky. Nov. 21, 2019). Because Gutierrez’s

problems do not meet the criteria of “medical condition of the defendant” or any other category

enumerated by § 1B1.13 n. 1, the request for compassionate relief will be denied.
                                              -3-
Case: 6:14-cr-00020-DCR-HAI Doc #: 433 Filed: 08/03/20 Page: 4 of 10 - Page ID#:
                                    2761



       Gutierrez’s motion also reiterates his arguments regarding changes to enhanced

statutory minimum penalties following passage of the Act. [Record No. 432-1, p. 8] The

Court’s prior analysis on this point stands – the changes implemented by Section 401 do not

apply retroactively to defendants sentenced before the Act was enacted. Wiseman, 932 F.3d

at 417. Thus, the motion will be denied insofar as it seeks a sentence modification due to

Section 401 of the Act.

                                              II.

       The pending motion does offer several new arguments, and all of them constitute

collateral attacks under the federal habeas statute 28 U.S.C. § 2255.1 As such, the Court must

conduct a preliminary review pursuant to Rule 4 of the Rules Governing Section 2255

Proceedings for the United States District Courts.

       Gutierrez’s § 2255 grounds for relief include: (1) a claim that the plea agreement was

invalid due to ineffective assistance of counsel relating to advice given before he entered the

guilty plea; (2) a claim that appears to assert that the Court invalidly sentenced the defendant

by considering enhanced statutory penalties under § 841(b)(1)(A) rather than § 841(b)(1)(C);2

(3) a claim that his guidelines range at sentencing was improperly calculated because the purity

of the methamphetamine at issue was not tested; (4) an ineffective assistance of counsel claim

relating to “sentencing entrapment[,] sentencing manipulation and relevant conduct;” and (5)

a claim arguing that his “career offender sentence [was] base[d] on a ‘hypothetical



1
      The defendant properly frames his motion as one for both § 3582 and § 2255 relief.
[Record No. 432, p. 1]
2
        Gutierrez also appears to believe that trial and appellate counsel were ineffective for
failing to argue this issue. [Record No. 432-1, p. 6]
                                             -4-
Case: 6:14-cr-00020-DCR-HAI Doc #: 433 Filed: 08/03/20 Page: 5 of 10 - Page ID#:
                                    2762



enhancement’ and [criminal] history points [were] calculated wrong.” [Record No. 432-1, pp.

4-8] Gutierrez also asserts that he has tried to pursue his rights diligently, although he does

not elaborate on this point. [Id. at p. 8] He has provided two notes addressed to the Court that

discuss trial and appellate counsel’s performance, and one of these notes claims that the

defendant was impaired by medications when he entered his guilty plea. [Record No. 432-1,

pp. 16-17] However, these notes are undated and do not appear in any documents filed in the

record prior to the pending motion.

       The motion is untimely to the extent the defendant seeks relief under § 2255. As

relevant here, a one-year limitations period on § 2255 claims runs from “the date of which the

judgment of conviction became final.” 28 U.S.C. § 2255(f)(1). A conviction becomes final

when the time for direct appeal expires and no appeal has been filed . . . .” Gillis v. United

States, 729 F. 3d 641, 644 (6th Cir. 2013) (citing Sanchez–Castellano v. United States, 358

F.3d 424, 427 (6th Cir. 2004)). Generally, a defendant has 90 days to appeal a circuit court

decision by filing a petition for a writ of certiorari in the Supreme Court of the United States.

Sup. Ct. R. 13(1). This period “runs from the date of entry of the judgment or order sought to

be reviewed, and not from the issuance date of the mandate.” Sup. Ct. R. 13(3).

       In this case, the Sixth Circuit affirmed this Court’s Judgment on October 18, 2017.

Gutierrez had 90 days to petition the Supreme Court for a writ of certiorari, and this period

expired on January 16, 2018, with no petition filed. The one-year limitations period of §

2255(f) began on that date and expired on January 16, 2019. Thus, Gutierrez’s § 2255 claims,

which were filed a year-and-a-half later, are untimely.

       Further, there is no indication that the doctrine of equitable tolling should apply in this

case. “Equitable tolling ‘allows courts to toll a statute of limitations when a litigant’s failure
                                              -5-
Case: 6:14-cr-00020-DCR-HAI Doc #: 433 Filed: 08/03/20 Page: 6 of 10 - Page ID#:
                                    2763



to meet a legally-mandated deadline unavoidably arose from circumstances beyond that

litigant’s control.’” Blain v. United States, 766 F. App’x 327, 330 (6th Cir. 2019) (quoting

Robertson v. Simpson, 624 F.3d 781, 783 (6th Cir. 2010)). “Courts grant equitable tolling

‘sparingly,’ and a habeas petitioner is entitled to equitable tolling only if he shows that (1) ‘he

has been pursuing his rights diligently,’ and (2) ‘some extraordinary circumstance stood in his

way and prevented timely filing.’” Id. (quoting Hall v. Warden, Lebanon Corr. Inst., 662 F.3d

745, 749-50 (6th Cir. 2011)).

          Gutierrez does not make any explicit equitable tolling arguments. He does contend,

however, that he has diligently pursued his rights. As the record stands now, there is no

evidence of this point. Gutierrez has attached the two notes discussing his issues with trial and

appellate counsel and the alleged impairment of medications when he entered his guilty plea,3

but these documents are undated and were not before the Court prior to the pending motion.

And even if they were, they would not demonstrate a diligent effort to pursue a § 2255 claim.

Gutierrez also does not argue that any extraordinary circumstances prevented him from timely

filing his claims. Thus, as the record stands now, the limitations period should not be equitably

tolled.

          That said, the Sixth Circuit has held that district courts may not sua sponte dismiss §

2255 claims for untimeliness without according “the parties fair notice and an opportunity to


3
        At Gutierrez’s change of plea hearing, he testified that the only medication he was using
at the time was Zantac, a drug with an active ingredient used to treat stomach and intestinal
ulcers as well as other stomach and throat problems with no reported side effects that could
impair the defendant’s ability to consciously enter a plea of guilty. [Record No. 347, p. 6;
Zantac Tablet, https://www.webmd.com/drugs/2/drug-4090-7033/zantac-oral/ranitidine-
tablet-
oral/details#:~:text=Ranitidine%20is%20used%20to%20treat,%2C%20Zollinger%2DEllison
%20syndrome (last visited July 31, 2020).]
                                               -6-
Case: 6:14-cr-00020-DCR-HAI Doc #: 433 Filed: 08/03/20 Page: 7 of 10 - Page ID#:
                                    2764



present their positions.” Shelton v. United States, 800 F.3d 292, 294 (6th Cir. 2015) (quoting

Day v. McDonough, 547 U.S. 198, 210 (2006)) (internal quotation marks omitted). Although

Gutierrez’s statement that he has diligently pursued his rights and the undated notes pertain to

the issue of equitable tolling, it is not entirely clear from the motion and its attachments that

the defendant understands that his claims are potentially time-barred.

       Therefore, the Court’s analysis in this opinion will serve to put Gutierrez on notice of

the timing defect. He will be directed to respond to this Order on the limited issue of whether

the limitations period for his § 2255 claims should be equitably tolled.

                                              III.

       In addition to affirmatively requesting relief in the form of a sentence modification or

a vacated conviction and sentence, Gutierrez requests that the Court appoint counsel. [Record

No. 432, p. 1] The Court declines to do so in this case. There is no constitutional or statutory

right to counsel in proceedings concerning sentence modifications under § 3582. United States

v. Clark, No. 6: 07-013-DCR, 2019 WL 7161209, at *2 (E.D. Ky. Feb. 14, 2019) (citing United

States v. Webb, 565 F.3d 789 (11th Cir. 2009) (collecting cases)). The Court maintains the

discretion to appoint counsel, but doing so is unwarranted where the issues raised “are

straightforward and resolvable upon review of the record.” Id. Here, the issues raised in the

portions of the defendant’s motion concerning a sentence modification are straightforward and

resolvable upon a review of the record. Thus, the Court declines to appoint counsel for

Gutierrez to further pursue his § 3582 claims.

       Likewise, there is no constitutional right to counsel when a defendant collaterally

attacks his conviction or sentence as Gutierrez has done with his § 2255 claims. See Abdus-

Samad v. Bell, 420 F.3d 614, 632 (6th Cir. 2005) (citing Coleman v. Thompson, 501 U.S. 722,
                                              -7-
Case: 6:14-cr-00020-DCR-HAI Doc #: 433 Filed: 08/03/20 Page: 8 of 10 - Page ID#:
                                    2765



752-53 (1991)). Instead, appointment of counsel is generally only necessary when a court

finds that “the interests of justice so require.” 18 U.S.C. § 3006A(2)(B); Ugochukwu v. United

States, No. 17-3073, 2018 WL 3602183, at *4 (6th Cir. Apr. 26, 2018). “The exceptional

circumstances justifying the appointment of counsel to represent a prisoner acting pro se in a

habeas action occur where a petitioner has made a colorable claim, but lacks the means to

adequately investigate, prepare, or present the claim.” Rogers v. Skipper, 811 F. App’x 986

(6th Cir. July 10, 2020) (memorandum opinion). Regardless of the merits of Gutierrez’s claims

or whether they are time-barred, his motion demonstrates that he has the means to investigate,

prepare, and present them to the Court. Therefore, the Court declines to appoint counsel for

Gutierrez to further pursue his habeas claims.

                                              IV.

       Finally, Gutierrez asks that the Court provide copies of various documents in the record,

including sentencing transcripts, all documents relating to the § 851 notice, the plea agreement,

and the Presentence Investigation Report (“PSR”). [Record No. 432-2] Defendants are

generally not entitled to free copies of documents filed in the record for the purposes of

pursuing post-conviction relief. See Lucas v. United States, 423 F.2d 683, 684 (6th Cir. 1970).

To obtain free copies, they must make a “special showing of necessity.” Id. Gutierrez has not

attempted to make such a showing, and his articulation of the claims in the pending motion

indicates that he does not require copies of these documents to sufficiently present his

arguments to the Court. Therefore, the Court will not provide free copies of these documents.

       Further, the Court does not make available sealed documents, such as the PSR and the

supplement to the plea agreement in this case, while a defendant is held in custody for his

private review or retention. See, e.g., United States v. McCraney, 99 F. Supp. 3d 651, 660 n.9
                                              -8-
Case: 6:14-cr-00020-DCR-HAI Doc #: 433 Filed: 08/03/20 Page: 9 of 10 - Page ID#:
                                    2766



(E.D. Tx. 2015); see also Federal Bureau of Prisons Change Notice 1351.05 (Mar. 9, 2016),

https://www.bop.gov/policy/progstat/1351_005_CN-2.pdf (“For safety and security reasons,

inmates are prohibited from obtaining or possessing photocopies of their PSRs.”). For this

additional reason, Gutierrez’s specific request for certain sealed documents will also be denied.

                                               V.

       Accordingly, it is hereby

       ORDERED as follows:

       1.     To the extent Defendant Larry Gutierrez seeks compassionate release or a

sentence modification pursuant to Section 401 of the First Step Act, his motion [Record No.

432] is DENIED.

       2.     Insofar as Gutierrez seeks relief pursuant to 28 U.S.C. § 2255, he is

DIRECTED to respond on or before August 17, 2020, to the narrow issue of whether the

limitations period on his § 2255 claims should be equitably tolled. Failure to sufficiently

demonstrate the appropriateness of equitable tolling will result in the summary dismissal of

his § 2255 claims under Rule 4 of the Rules Governing Section 2255 Proceedings for the

United States District Courts.

       3.     The defendant’s request for appointment of counsel is DENIED.

       4.     The defendant’s request for copies of various documents in the record is

DENIED.




                                              -9-
Case: 6:14-cr-00020-DCR-HAI Doc #: 433 Filed: 08/03/20 Page: 10 of 10 - Page ID#:
                                     2767



      Dated: August 3, 2020.




                                      - 10 -
